Order filed December 15, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00975-CV
                                  ____________

   WLLIAM A. BALDWIN AND ALL OTHER OCCUPANTS, Appellant

                                        V.

                      LPP MORTGAGE, LTD, Appellee


                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1049938

                                    ORDER

      Appellant has filed a motion for emergency stay. Section 24.007 (a) of the
Texas Property Code provides “[a] judgment of a county court in an eviction suit
may not under any circumstances be stayed pending appeal unless, within 10 days
of the signing of the judgment, the appellant files a supersedeas bond in an amount
set by the county court.” Tex. Prop. Code Ann. § 24.007 (a) (West, Westlaw
through 2013 3d C.S.). “The Texas Property Code provides that judgment in a
forcible detainer action may not be stayed pending appeal unless the appellant
timely files a supersedeas bond in the amount set by the trial court. Tex. Prop.
Code § 24.007. Thus, if a proper supersedeas bond is not filed, the judgment may
be enforced, including issuance of a writ of possession evicting the tenant from the
premises.” Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d 782,
786 (Tex. 2006)”. See also Briones v. Brazos Bend Villa Apartments, 438 S.W.3d
808 (Tex. App.—Houston [14th Dist.] 2014, no pet.); and Wilhelm v. Fed. Nat.
Mortg. Ass’n, 349 S.W.3d 766, 768 (Tex.App.—Houston [14th Dist.] 2011, no
pet.).

         The judgment was signed September 30, 2014. Appellant’s bond was posted
November 16, 2014. Accordingly, the motion is denied.



                                     PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.